 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDVersatube Corporation and International Union, Unit-ed Automobile,Aerospace and Agricultural Imple-ment Workers of America(UAW). Case 7-CA-9512May 3, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn November 27, 1972, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as 1 mended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record I and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings 2 andconclusions, as modified herein, of the AdministrativeLaw Judge and to adopt his recommended Order.1.The complaint alleged, and the AdministrativeLaw Judge found, that Respondent had dominatedand interfered with the administration of the Versa-tube Employees Association 3 by,inter alia,includingin its collective-bargaining contract with that labororganization a union-security clause which failed toaccord its employees the 30-day grace period requiredby Section 8(a)(3) of the Act. Inasmuch as other evi-dence fully supports the finding of domination, andthe remedy for such violation requires Respondent tocease givingeffect to the contract with the VEA,including the union-security clause, we find it unnec-essary also to decide whether the clause, on its face,fails to meet the requirements of the proviso of Sec-tion 8(a)(3).2. In its exceptions, Respondent asserts that theprovisions of the Administrative Law Judge's recom-mended Remedy and Order which require it to reim-burse employees for all dues checked off from theirwages since November 6, 1972, are punitive and un-necessary because of,inter alia,allegations and testi-mony in the record that Respondent previously paidthese employees an amount equal to their dues duringthe contract period. The record, however, reveals onlythatsomepayment in reimbursement of dues wasmade to employees during the month of December1971 and that there was an agreement that this prac-tice would continue in future years. It further appearsthat the bulk of the December 1971 payment mayhave represented reimbursement of dues checked offfrom employees' wages prior to November 6, 1971,and, therefore, outside the period covered in the Rem-edy and Order, and that there may have been nopayments at all made to individuals who had dueschecked off, but were no longer in Respondent's em-ploy in December 1971. Therefore, we leave for thecompliance procedure to determine the extent, if any,to which Respondent's dues reimbursement obliga-tion shall be diminished by the amounts previouslypaid to employees in reimbursement of dues checkedoff from their wages subsequent to November 6, 1971.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge,and herebyorders that Respondent,VersatubeCorporation,Troy,Michigan,itsofficers,agents,successors, andassigns, shall take the action set forth in the said rec-ommended Order.iRespondent has requested oral argument.This request is hereby deniedas the record,the exceptions, and the brief adequatelypresent the issues andpositions ofthe parties2Respondent has exceptedto the Administrative Law Judge's finding thata statement made to employeesby Foreman William D.Bates violated Sec.8(axl) of the Act on the groundthatBates was not a supervisor within themeaningof the Act and was not found to be so by the Administrative LawJudge In its answer to the complaint,Respondent neither denied nor af-firmed the complaint's allegation that Bates was a supervisor and Respon-dent offered no evidence on this issue at the hearing.The Administrative Law Judge,in sec. III, B, of his Decision,set forthcertain facts and findings pertainingto the status ofsix foremen,includingBates He concluded,inter aha,that Clarence Allgoodwas a supervisor whenhe served as foreman of the Large Press Room department. But, inadver-tently, he failed to makea specificfinding on the status of Bates who succeed-ed Allgood asforeman of the same department in mid-April 1972.We note,however,that when finding Bates' statement to have been violative of theAct-insec III, E, of the Decision-the AdministrativeLaw Judgeset forththat the offendingstatementwas madeby"Foreman Bates,in April andafterhe becamea supervisor." (Emphasis supplied.)We concludethat this clearlyshows the AdministrativeLaw Judge, in fact,foundthatBates was a supervi-sor within the meaningof the Actduring his tenure as foreman.We herebyaffirm that finding.aA party ininterest which is hereinafter referredto as the VEADECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: This casewas heard on September 19 and 20, 1972, at Detroit, Michi-gan, pursuant to a charge duly filed and served,' and acomplaint issued on June 27, 1972. The complaint presentsquestions as to whether the Respondent violated Section8(a)(1) and (2) of the National Labor Relations Act, asamended. In its answer, duly filed, the Respondent conced-ed certain facts with respect to its business operations, butitdenied all allegations that it had committed any unfairiThe charge was filedon May 5, 1972.203 NLRB No. 87 VERSATUBE CORPORATION457labor practices.At the trial, the General Counsel and the Respondentwere represented by counsel? All parties were given fullopportunity to examine and cross-examine witnesses and tofile briefs. The parties waived oral argument and on No-vember 1, 1972, the Respondent, but not the General Coun-sel, submitted a brief. A motion to strike certain allegationsin the complaint and a motion to dismiss,made by theRespondent at the close of the trial, were taken under ad-visement. They are disposed of as appears hereinafter in thisDecision.'Upon the entire record in the case, including the briefs ofcounsel,and from my observation of the witnesses, I makethe following:The principal witness for the General Counsel was Patri-cia Spencer, a former employee of the Respondent and thefirst and only chairman of the VEA from the time it wasorganized until she voluntarily terminated her employmentwith the Respondent on or about May 1, 1972. At the closeof the General Counsel's case, the Respondent rested with-out calling any witnesses. As a result, Mrs. Spencer's testi-mony was undenied and uncontradicted. After the GeneralCounsel's examination of this witness on direct, she wassubjected to an extensive cross-examination by able counselfor the Respondent. Throughout her entire interrogation,she appeared as an honest and trustworthy witness. Conse-quently, I find that her testimony was completely credible.Except where otherwise noted, the findings set forth beloware based on the testimony of the witness, Spencer.FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent,a Michigan corporation,has its officeand place of businessin Troy,Michigan,where it is engagedin the manufacture,sale, and distribution of flexible tubing,clamps,hangers,and stampings of automobile body sec-tions.During the year 1971, a representative period, theRespondent shipped productsfrom the Troyplant valuedin excess of $1.5 million, of which amount over$50,000worth were shipped directly to points located outside theState of Michigan.During the same period,the Respondenthad goods and materials valued in excess of $500,000 deliv-ered to theTroyplant, of which amount materials valuedin excess of $50,000 were sentdirectly tothe factory fromoutside the State of Michigan.Upon the foregoing facts, theRespondent concedes,and I find,that VersatubeCorpora-tion is engaged in commerce within the meaning ofthe Act.IITHE LABOR ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aerospace andAgricultural ImplementWorkers of America (hereinUAW), and Versatube Employees Association (hereinVEA) are labororganizations within the meaning of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequenceof EventsThe VEAwas organizedinMay 1971and a union-shopcontract with the Respondent was executed that samemonth. In March1972, the UAWinitiated an organiza-tional campaign at the plant and filed a representation peti-tion.After a hearing,held onApril 11, 1972, the UAWwithdrew its petition and shortly thereafter filed the unfairlabor practice charge out of which this proceeding arose.2 The partyin interest,the VersatubeEmployees Association,did notappear.The issuesraised in this connectionare discussed,infraA jointstipulationto correct various stenographicerrors in therecord,submittedby the General Counsel and Respondent on November 10, 1972,is herebyreceived as Joint Exh.2 and the record is corrected in accordancetherewith.B. The Supervisory HierarchyWilliam Goodman, the president and principal stock-holder of the Respondent, is engaged in active day-to-daymanagement of the business. Eugene S. Malis is the generalmanager of the plant and Nathan Goldstone is the comp-troller.The Respondent conceded in its answer that all ofthe foregoing are supervisors within the meaning of the Act.The General Counsel also alleged that Roscoe W. Rupe,Clarence Allgood, William H. Bolton, Philip L. Rivard, andWilliam D. Bates 4 were foremen at all times material. TheRespondent denied that any of the foregoing named weresupervisors and declined to stipulate whether they, or any-one else, held such status.At the time in question, the Respondent's factory hadfrom 70 to 75 employees, a plant complement that obviouslyneeded, and had, a supervisory hierarchy below the level ofplant manager. Spencer testified that Rupe, Rivard, Bolton,Allgood, and Bates were foremen in the plant. According toher, Rupe was in charge of the stamping and packing de-partment, Rivard, of shipping, Bolton, of tubing, and All-good, of the large press room (sometimes referred to as bigstamping).'Spencer worked in the stamping and packing departmentalong with 12 to 18 other employees under Rupe. She testi-fied that, during the course of her employment in that unit,Rupe had the power to discharge and had dismissed at leasttwo employees .6 She further testified that it was Rupe whogave employees orders as to production, assigned employeesto specific machines, handled transfers, corrected timecardswhen the clock made a mistake, assigned overtime, andadministered discipline by giving, or withholding, overtime.According to Spencer, Rupe, along with the other foremenwhom she named, wore a uniform which the Companysupplied. The employees, on the other hand, wore no uni-forms.Spencer testified that Allgood had approximately eightemployees working under him in the large press room andThe allegation as toBates isthat he was a foreman from about April 1,1972.5 Spencer also testified that about mid-April 1972, WilliamBates waspromoted to foreman in the large press room. Her testimony in this connec-tion was corroborated by David C Harbury, who, atthe time in question,was an employee in that department.6 Viz,Sally Crockett, who testified later in the trial, and TwillaNorman. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, in about mid-April 1972, Bates was promoted to thepost of foreman and thereafter worked in that capacity inthe same section.At one point during the period from October 1970 toJanuary 1971, Spencer herself was designated as a foreladyof the packinglinesunder Rupe. She testifed that duringthat period she attended the regular noonday luncheonmeetings for all the foremen and supervisors which wereheld by President Goodman in the plant conference roomand that when she did so Rupe, Rivard, Bolton, and All-good were in attendance.On the basis of this testimony, which was credible anduncontradicted, I find that Rupe, Rivard,Bolton,and All-good were supervisors within the meaning of the Act.C. Formation of the VEA: Background'Spencer wasemployed in November 1970. At that time,the employees of Versatube were unorganized. The follow-ing spring, her foreman, a Mr. Schuster, told her that hewanted her to be on a committee to establish a private unionfor the shop. Spencer assented and, a short while later, PlantManager Malis asked her if she would represent the stamp-ing department, where she worked, on the new committee.Thereafter, an employee committee with Spencer as chair-man, William D. Bates as vice chairman, and employeesMillie Bell, PaulineLa Liberte, Susan Krueger, and RobertNorthrop as members, met with Malis and other companyrepresentatives to develop a collective-bargaining agree-ment for the Versatube employees.The meetings continued over a period of approximately2 months. They were held at the plant after hours, but theemployee members were paid for the time spent on thenegotiationsand, if the individual employee had alreadyworked 40 hours, he was paid overtime. The employeesthemselves did not present a proposed contract at any timeduring the course of the discussions. Instead, theRespondent's representatives presented the managementproposals, section by section, as the weeks went by and theemployee committee expressed its agreement or dissent. Atthe end of 2 months, when the employee committee agreedwith Malis and themanagementrepresentatives upon thefinal form of the new contract, all parties, including Spencerand her five coworkers signed the agreement. Prior to thispoint, Malis had suggested that the name of their new orga-nization be the "Versatube Employees Association" or"VEA," and the employee committee adopted his sugges-tion. At the end of the negotiations, Malis told the employeecommittee that the new organization should have officers.Thereupon, Spencer volunteered to be the chairman and sheasked Bates to be the vice chairman and Krueger to be thesecretary-treasurer. The latter two assented and Bell, LaLiberte, and Northrop remained on the committee as repre-sentatives.Malis suggestedthat the VEAshould have dues7 The chargeherein having beenfiled on May 5,1972, all eventsprior toNovember 6, 1971, occurredbeyond the10(b) period and may not serve asthe basis for an unfairlaborpractice finding.However, this testimony isrelevant background evidence that"may be utilized to shed light on the truecharacter of matters occurring within the limitationsperiod:.LocalLodge No 1424,International Associationof Machinists, AFL-CIO [BryanManufacturingCompany] v. N.L R B,362 U.S 411, 416and the committee agreed with him that the employeeswould be charged $2 a month, on a checkoffarrangement.They further agreed that at the end of the year, each individ-ual, still in the Respondent's employ, would be refunded somuch of his dues money as had not been spent and that theCompany would, in turn, match the amount of such rebatewith a check of its own to the employee.On May 26, 1971, a collective-bargainingagreement wassigned by President Goodman and the six employees namedabove. It was to be effective on June 1, 1971, and to run fora period of 3 years thereafter. After the contract had-beenexecuted, Plant Manager Malis had theforemen bring em-ployees to the conference room, one departmentat a time.There,Malis verbally explained to them the terms of thecontract and told them that Spencer and the others on thecommitteewould represent them. Malis askedthe assem-bled employees if they were satisfied and, when no oneobjected, he announced that the contract had been ratified.The contract had a union-security provision which readas follows:It shall be a condition of employment that all employ-ees of the Company covered by this Agreement whoare membersof the Association in good standing on theexecution date of this Agreement shall, on and after thethirty-firstday following the execution date of thisAgreement, become andremain members in goodstandingof the Association. It [sic] shall on and afterthe thirty-first day following the beginning of such em-ployment become and remain in good standing in theAssociation.At the time when the collective-bargainingagreementwas signedand the employees ratified it, none of them hadsignedany document to establish their membership in theVEA or to authorize the VEA to represent them. SallyCrockett, an employee at the time, testified that, as theemployees were called to the office to hearMalis explain theterms of the contract, President Goodman handed each ofthem a checkoff authorization and asked that eachexecuteone.According to Crockett, all the employeespresentadopted hissuggestionand signed these authorizations atthat time. The VEA never developed any application formsfor membership. Nor was any constitution or bylaws everprepared. Spencer testified that after the firstmeeting atwhich Malis explained the new contract and new organiza-tion to the employees, department by department, the VEAheld no furthermeetingswith the employees.David C. Harbury was hired on about February 1, 1972.He testified, credibly and without contradiction, that at thetime he washiredMalis provided him with a number offorms which he was asked to complete. According to Har-bury, among these papers, which included a withholdingform and an application for Blue Cross insurance, was,acheckoff card which Malis asked that he execute immedi-ately.Harbury complied with this request.Shortly after the contract was signed, Malis told the com-mittee that the VEA should be registered with the State ofMichigan as an unincorporated association. Thereafter hebrought the committee members the necessary applicationforms and, after they signed them, Malis filed the docu-ments with the appropriate state agency. Malls similarlyassisted the committee members in opening a checking ac- VERSATUBE CORPORATIONcount forthe VEAat a local bank.Sometime later, SusanKrueger who had been designated as the secretary-treasur-er, left the Respondent's employ.When this occurred,Spencer assumed Krueger's duties along with those of chair-man. Spencer testified that she kept all the records whichthe VEA possessed in the bottom drawer of her desk at theplant and that that drawer constituted the VEA's office. Atthe same time the plant office personnel provided substan-tial assistance to the VEA in keeping records of the checkoffauthorizations,and maintained a list of such authorizations,so that it was unnecessary thatthe VEAitselfmaintain aseparatelist.At theend of each month,Malis customarilywrote a check to the VEA for the total amount deductedfrom the employee payroll for union dues,handed the checkto Spencer for her endorsement,and then deposited it to theVEA account. Thereafter he gave Spencer the deposit slipwhich he had received from the bank.In December 1971,the employees received a refund of all VEA dues which hadnot been used for expenses during the year. The computa-tion of the amount to be refunded and the actual writing ofthe checks was handledby theclericals in the plant office.Spencer testified that all she did was to turn theVEA check-book over to one of the office clericals named"Sandy" whocomputed the amount to be paid each employee,and there-after prepared the checks for Spencer's signature.8Only five copies of the collective-bargaining agreementbetween the Company and the VEA were prepared and theywere not given distribution to the employees in the plant.President Goodman received one of the copies, ComptrollerGoldstone received another, and so did Spencer, as thechairman of the VEA. Spencer did not know what disposi-tion was ever made of the other two copies.In any event,as the sole employee in possessionof a copy ofthe agree-ment,Spencer was the one to whom her coworkers camewhen they had any questions as to their rights under thecontract.During the period from the establishment of the VEA inMay 1971 and until May 1, 1972, when Spencer left her jobwith the Respondent, the VEAreceived a number of oralgrievances from the employees,but only one written griev-ance.The latter involved employee Douglas Dip. Sometimein April 1972, Dip was discharged. The latter orally protest-ed to Spencer,as chairmanof the VEA,and Spencer re-ferredDip to employee Robert Rudolph, Dip'sdepartmental representativefor the VEA.In a letter, datedApril 20,Dip protested to Spencer that the conferencewhich Representative Rudolph had had with Plant Manag-erMalis had been fruitless,and that at that point he wasfiling a formal written grievance which he requested her toprocess to arbitration,if necessary. Spencer testified that onreceiving Dip's letter she gave it to Malis and asked himwhat she should do. Malis promised to take care of thematter.Shortly thereafter,Malis handed Spencer a letter forher signature which was a typewritten response to Dip inwhich Dip was told that since he was a probationary em-ployee at thetimeof his discharge the VEA contract accord-ed him no right to file any grievance as to such action.Spencer signed the letter and gave it back to Malis whot At the same time the VEA issued these dues rebates,the Company paideach employee an amount equal to theVEA check.promised to mail it for her.459D. The Organizational Attempt of the UAWand the Response TheretoLeonard Montford, vice president of Local 417, UAW,testified that on about March 7, 1972,9 employee DouglasDip came to the union office to ask help in organizing theRespondent's plant, and that he gave the employee someauthorization cards.Montford testified that on aboutMarch 13 Dip returned to the union headquarters andturned over approximately 30 signed authorization cards.At this time Dip secured more cards for distribution amonghis coworkers.On about March 15, Montford prepared a handbill whichinvited the Respondent's employees to attend a UAW orga-nizational meeting onthe night of March 20 and 21. Dipand others distributed this leaflet at the plant. The meetingfor the day shift on the evening of March 20 was attendedby about 35 of the Respondent's employees. Another meet-ing, held at 4:30 AM the next morning for the night shift,attracted only two employees.In a letterdated March 15, Montford wrote to PresidentWilliam Goodman to tell him that a majority of the employ-ees had designated the UAW to represent them. Montfordconcluded his letter with a request that Goodman recognizethe UAW as the majority representative of the employeesin a production and maintenance unit.In mid-March, and at about the time that Montford sub-mitted the UAW demand for recognition, Plant ManagerMalis called Spencer to the Respondent's office where, inthe presence of Malis, President Goodman, and her fore-man, Roscoe Rupe, Malis explained that a number of theemployees had signed cards in the UAW. The managementofficials present told Spencer that they wanted her to meetwith the employees and find out the cause of their dissatis-faction. Pursuant to these orders, Spencer spent the rest ofthe workday on this mission. In each department, at herrequest, the foreman assembled all of the employees andthereafter, while the foreman remained in the room, Spenc-er questioned them as to their reasons for supporting theUAW.At the end of the day, Spencer reported back to Good-man and Malisthat she had been unable to learn very muchfrom the employees except that they were dissatisfied aboutnot having had a raise. The company officials consideredtheseresults inadequate. As a result, Goodman asked thaton the following day Spencer resume her interrogation ofthe employees, but that this time she do it on an individualbasis.In accordance with Goodman's request, the followingmorning Spencer began questioning the employees individ-ually. In each instance, on going to a department she spoketo the foreman first and then, in his office, she questionedeach employee as the foreman sent them to her one at atime.Pursuant to her orders, Spencer made similar arrange-ments with Foremen Rupe, Allgood, Rivard, and Bolton,the supervisors in small stamping, the press room, shipping,9 All dates hereinafterare for the year 1972, unlessspecifically notedotherwise 460DECISIONSOF NATIONAL LABOR RELATIONS BOARDand tubing departments, respectively.When questioningeach employee, Spencer wrote out the name, department,pay rate, length of employment, and the complaint of theindividual.During her questioning of employee DouglasDip, Plant Manager Malis came into the room and joinedin the conversation. In doing so, Malis referred to othershops where, after a union organized the employees, theplant closed down. After Malis left the room, Spencer toldDip that she believed that if the UAW organized the Versa-tube employees President Goodman would close the shop.On completing this assignment, during the course ofwhich Spencer talked with almost all of the 70 to 75 employ-ees at the plant, she reported to President Goodman andturned her handwritten notes over to him.In summarizingthe results for Goodman, Spencer told him that the employ-ees were dissatisfied with not only their rates of pay, but alsohazardous working conditions resulting from scrap metalpiles that were left about the shop, the lack of an adequatenumber of stock boys, the need for more heat in the winter,the need for more ventilation in the summer, the leaky roofin one of the buildings which allowed rain to fall in the workareas during inclement weather, and the filthy conditions ofthe restrooms. Goodman listened to the recitation andpromised that immediate steps would be taken to answer atleast some of the complaints,including the hiring of a full-time janitor to clean the restrooms and to pick up the scrapmetal.Two employees testified as to Spencer's meetings withtheir departments during this period. Sally Crockett, whoworked in the packing room, testified that Foreman Rupecalled all the employees on duty to the shop office wherethey met with Spencer. According to Crockett's credible,undenied, testimony, Rupe started the meeting with thestatementthat the UAW was trying to organize the plantand that he wanted to know what the employees thoughtabout the UAW. Crockett testified that she asked Rupe ifthe presence of the UAW would improve pay and workingconditions and that his response was that there would be noimprovement in working conditions, that any higher wageswould be eaten up by high union dues and that "as a resultof making Versatube pay the higher wages the plant wouldprobably close down." °Employee David C. Harbury, an employee in the largepress room, testified that during this same period in Marchhis foreman, who was then Clarence Allgood, held a meet-ing with the employees at which he told them the UAWwould be bad for them because the Company could notafford the wages the UAW would require it to pay. Accord-ing to Harbury, the foreman also told them that if the UAWorganized the plant the employees might have to wear safetyhelmets and shoes that "would cost us a lot of money in thelong run, and Versatube might not be able to stay in busi-nessbecause of this." Harbury further testified that theforeman told them that in the meantime he would try to getthem a raise.Harbury testified that, during the month of April andafter Bates became his foreman,Bates also held meetingswith the employees and during one of these meetings Batestold them "that the Small Press Room would probably haveto be laid off if the UAW came in because they [the Compa-ny] could not afford it."Harbury attended the UAW meeting held on aboutMarch 20. He testified that, in addition to the Respondent'semployees who were at the meeting, Foreman Rupe and hiswife and Foreman Allgood were in attendance.The hearing on the representation petition was originallyset for March 30. Later, however, it was rescheduled forApril 11. Prior to the latter date, Malis suggested to Spencerthat the VEA should be represented by counsel at the hear-ing.Up to that point, none of the VEA officials had madeany attempt to secure a lawyer. Malis suggested that theVEA could call upon a Mr. Lieberman, a local attorney, toact as its counsel. At first, Spencer demurred to the proposalon the ground that the VEA might not have enough fundsto pay such legal expenses. Malis reassured her, however,with the statement that "if the [VEA] fund didn't haveenough in it, don't worry, it would be taken care of later." t tThereafter, Spencer used the telephone in Malis' office toarrange an appointment with Attorney Lieberman. Spencerhad twomeetingswith the last-named counsel in prepara-tion for the Labor Board hearing. In the first instance, PlantManagerMalis gave her a ride to the attorney's office andon the second occasion he arranged for one of the otheremployees to take Spencer to the conference with Lieber-man. The appointments were held during the workday andSpencer was paid for the time the same as if she had beenon duty at the plant. Sometime later Attorney Liebermansubmitted a bill for his fee thatwas in excessof the entireamount inthe VEA treasury. Spencer asked Malis for hisadvice as to what should be done and the plant managersuggestedthat she pay only half of the bill at that time andlater,when more dues had been collected, an additionalpayment could be made. Spencer did not know what wasultimately done with the bill, for she quit her job with theRespondent before anything more was done towards payingthe VEA legal fees.Prior to the Labor Board hearing on April 11, Goodmanmet with Malis and Spencer in the plant office to discuss theUAW leaflets that were being distributed among the em-ployees. The plant officials felt that the VEA should engagein a counterattack and distribute similar campaign material.Malis told Spencer that he would prepare a pamphlet for theVEA and have it reproduced. Shortly thereafter Malisbrought to Spencer a large supply of one-page pamphletsentitled "VEA Fact Sheet." This handbill described theVEA as the bargaining agent of all Versatube productionemployees and drivers and listed the officers as Spencer,Bates,and Bell. It then set forth, as employee benefits se-cured by the VEA, contract provisions on grievances, unionsecurity, leaves of absence, holidays, vacations, and hospi-tal,medical,and life insurance. Shortly before the electionhearing on April 11, and on the day that she received thepamphlets from Malis, Spencer distributed them to the em-ployees in the shop. At the trial of the instantcase,Spencercredibly testified that neither she nor the VEA had hadanything to do with the preparation of the "VEA FactSheet" and that the VEA was not charged for the cost of10 The quotation is from Crockett's testimony11The quotation is from Spencer's testimony VERSATUBE CORPORATION461preparing and printing them.On or aboutApril 13,Malis suggested to Spencer that theVEA was short of officers because several original officerswere no longer working for the Respondent but had neverbeen replaced.12Malis suggested that Spencer secure tworeplacements from departments that were not then repre-sented.Spencer thereupon proposed that Carol Openhoff,an employee in the tubing department,and Douglas Dip, anemployee in the large press room,be the new representa-tives.Malis agreed to Openhoff,but objected to Dip. In-stead of the latter,he proposed that Robert Rudolph beselected.Spencer acquiesced and thereafter induced Open-hoff and Rudolph to act as representativeson the VEAboard of officers.E. Findings and Conclusions With Respectto the Alleged Violations ofSection 8(a)(1) and (2)On May 26, 1971, the Respondent and the VEA executedan agreement, effective on June 1, 1971, which establishedas a condition of employment that all employees covered bythe agreement who were members ofthe VEAon the execu-tion date of the agreement would be required to become andremain members ofthe VEA.Since this provision failed toaccord the 30-day grace period, or "escape clause" as re-quired for a valid union-security provision by Section8(a)(3) of the Act, it is illegal, and itscontinuedenforcementby the Respondent constitutes an unfair labor practice with-in the meaning of Section 8(a)(1) of the Act, as well as illegalassistance to the VEA within the meaning of Section 8(a)(2).I further find that the Respondent provided illegal inter-ference and assistance to the VEA, thereby violating Section8(a)(2) and (1) of the Act, by the following acts and con-duct:(1)By paying to each employee, just before Christmas in1971, an amount equal to that which each employee hadpaid to the VEA as dues, thus encouraging employees to paytheir dues by assuring them of a Company-paid bonus at theend of the year.(2)The action of the Respondent's president, Goodman,and plant manager, Malis, during the latter part of Marchin inducingVEA ChairmanSpencer to use Respondent'soffice facilities and working time, with the collaboration ofthe Respondent's foremen,for the purpose of soliciting em-ployee grievances for resolution by the Respondent and forthe purpose of organizing opposition to the UAW's cam-paign.(3)The action of Plant ManagerMalis inurging VEAChairman Spencer that the VEA should have legal counselat the Labor Board representation hearing,Malis' selectingan attorney to act as such counsel, his assurance to Spencerthat if theVEA treasurywas inadequateto paylegal fees,"don't worry [the legal fees] would be taken care of later,"thereby implying that the Respondent would pay such fees,and Malis' action in thereafter providing Spencer withtransportation to and from the law office of the Company-selected attorney, all during working time and at full pay.12These wereKrueger, the secretary-treasurer,and La Liberte and Nor-throp, bothrepresentatives.(4)The action of Plant Manager Malis, on or about April13, in dictating the addition of two replacements to the listof VEA officers and his veto of one employee for such a postwhen the name of that individual was suggested by VEAChairman Spencer.(5)The action of Plant Manager Malis, late in April, inpreparing a response for the VEA to an employee's griev-ance and thereafter directing VEA Chairman Spencer tomail to the grievant the response which he had prepared tothe grievant.(6)The action of Plant Manager Malis, early in themonth of April, in preparing VEA campaign literature atthe Respondent's expense and thereafter providing it to theVEA for distribution to the employees in an anti-UAWcampaign.(7)The action of Plant Manager Malis, on or about Feb-ruary 1, in soliciting newly hired employee David C. Har-bury to execute a VEA checkoff authorization on the dayhe was hired and without allowing him the statutorily pre-scribed 30-day grace period.Section8(a)(2) of the Act, in pertinent part,makes it anunfair labor practice for an employer "to dominate or inter-fere with the administration of any labor organization orcontribute financial or other support to it." The VersatubeEmployees Association is a creature of, and totally depen-dent on, the Respondent. During the 6 months prior to thefiling of the charge that initiated the instant case, the Re-spondent illegally assisted the VEA by: adhering to theillegalunion-security clause in the collective-bargainingagreement, requiring newly hired employees to sign check-off authorizations on the day of their employment and with-out allowing them a 30-day grace period, paying eachemployee a Christmas bonus that equalled the amount ofthe dues paid to the VEA which the VEA had not expended,supplying clerical assistance to the VEA in computing duesrebates to the employees and in the maintenance of themonthly checkoff records, securing counsel to represent theVEA at the Board representation hearing and assuring VEAPresident Spencer that any expenses in this connection"would be taken care of later," preparing campaign litera-ture such as the "VEA Fact Sheet," and lending all possiblesupport to the VEA in its drive to defeat the UAW whenthat rival appeared at the plant. That the Respondent ille-gally dominated the VEA is evident fromthe manner inwhich the Respondent's officials (1) managed the campaignagainst the UAW by dictating to Spencer, the nominal headof the VEA, that she should engage in extensive interroga-tion of the employees and make reports of her findings toPresident Goodman and Plant Manager Malis, (2) preparedthe VEA's campaign literature, (3) selected a lawyer to rep-resent the VEA at the Board representation hearing, (4)proposed to Spencer that additional representatives be add-ed to the VEA's board of officers and then vetoed the desig-nation of Douglas Dip, an employee who had beeninstrumental in starting the UAW organizational campaign,for such an office, and (5) prepared a response to the onlywritten grievance which the VEA ever received and directedthat Spencer send it to the grievant. The scale of theRespondent's assistanceto the VEAand its interferencewith the internal affairs of that organization during the10(b) period, when viewed in the light of the events which 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDled to the formationof the VEA,present a picture of anominal Union which was organized at the behest of theplantmanagement and completely dominated by theRespondent's officials at all times thereafter.In the springof 1971,the management selected certain employees to actas a committee which met with the Respondent's officials.Thereafter,when the said committee signed a collective-bargaining contract,President Goodman and Plant Manag-erMalis summoned the employees to the plant conferenceroom and secured their oral concurrence in what had beendone.No elections were ever held for an office in the VEA,and, accordingto VEAChairman Spencer, subsequent toMay 1971,when the Company-sponsored meetings oc-curred,no further meetingsof the VEAtook place until theUAW beganits organizational campaign. In the light of theforegoing facts, it is my conclusion that during the courseof the Section 10(b) period the Respondent illegally dom-inated and interfered with the administration of the Versa-tube Employees Association and thereby violated Section8(a)(2) of the Act.N.LR.B. v. Sharpies Chemicals, Inc., 209F.2d 645, 652 (C.A. 6);N.LR.B. v. American Rolling MillCompany,126 F.2d 38, 42 (C.A. 6).I conclude and find that the Respondent further violatedSection 8(axl) of the Act by the following acts and conduct:(1)On or about March 20, Foremen Roscoe Rupe andClarence Allgood attended and observed a meeting of theemployees called by the UAW.(2) In the latterpart of March,PlantManager Malisarranged for VEA Chairman Spencer to act as an agent forthe Respondent and solicit employee grievances in order todissuade them from adherence to and activities on behalf ofthe UAW.(3)During that same period referred to in the paragraphabove Spencer,in carrying out the mandate from Goodmanand Malis to question the entire work force and ascertaintheir complaints,told employee Dip that she felt that if theUAW organized the employees President Goodman wouldclose the shop.(4) In mid-March and thereafter President Goodmanand Plant Manager Malis questioned employee Spencerabout the UAW activity in the shop and induced her towork with them in securing more information from theemployees as to the activitiesof the UAW.(5) In the latter part of March,and at the employee meet-ing Spencer had with the employees in the small stampingdepartment,Foreman Rupe told the employees that hewanted to know whattheythought aboutthe UAW, andtold employee Crockett, as well as the others present, thatthe arrival of theUAW atthe plant would bring no im-provements at Versatube,and that "as a result of [theUAW] making[the Company] pay . . . higher wages theplant wouldprobablyclose down."(6) In the statement made by Foreman Allgood, at ameeting with his employees in late March,he promisedthem that he would try to get them a raise and that, in themeantime,he wanted them to know that the high wages,safety helmets, safety shoes, and other expenses that theUAW would insist upon would cost so much that "Versa-tube might not be able to stay in business ..."(7)Foreman Bates, in Apriland after he became a super-visor, made the statement to David Harbury and other em-ployees "thatthe Small PressRoom would probably haveto be laid off if the UAW came in because [the Company]couldn't afford it."F. The Issueas toService of Process andthe Party in Interest: Findings andConclusionsWith Respect TheretoAs noted earlier, no representative of the VEA appearedat the hearing in the instant case.In its brief, as it did at thehearing, the Respondent argues that there was no adequateservice of process on the VEA and that the latter was anecessary party. The Respondent, citingConsolidated Edi-son Co. of New York, Inc. v. N.L.R.B.,305 U.S. 197, con-tends that since the VEA was not present at the hearing theBoard is without authority to enter any form of remedy thatwould involve withdrawal of recognition from,and the dis-establishment of, that organization.To this issue we willnow turn.The original complaint, issued on June 27, 1972, did notname the VEA as a party. On September 12, 1972, theGeneral Counsel sent, by registered mail, a copy of theoriginal charge, and notice of hearing, to the following ad-dress:Versatube Employees Associationc/o Versatube Corporation4755 Rochester Rd.Troy, MI 48084Attn: Robert Rudolph, Pres.The return receipt for the above was signed "S. Mealy" anddated September 13, 1972. In a letter to "Robert Rudolph,President,"dated September15, 1972,and addressed in thesame manner as the earlier matter that was sent on Septem-ber 12, the General Counsel notified the addressee of theGeneral Counsel's intention to move to amend the com-plaint at the hearing and to add the VEA as a party ininterest.The registered mail return receipt for this corre-spondence again was signed by "S. Mealy" at the VersatubeCorporation and was dated September 16, 1972.At the hearing, the General Counsel's motion to amendthe complaint to add the name of the VEA as a party ininterest was granted. At that time, counsel for the Respon-dent also identified the "S. Mealy," whose signature appearson the two registered mail receipts mentioned above, as asecretary in the Respondent's corporate office. At the sametime, counsel for the Respondent contended that there wasno "Robert Rudolph" in the Respondent's employ. At thehearing,Mrs. Spencer testified that in April Robert Ru-dolph was appointed a representative of the VEA. She fur-ther testified thatwhen she left the Respondent'semployment about May 1, "I gave all of the VEA materialto Bob Rudolph."13 In its brief,Respondent again assertsthat there is now no Robert Rudolph in its employment. It13On November 10, 1972, the Respondent moved to correct the record bychanging the name"Rudolph,"as it appears in Spencer's testimony on pages106, 109,and I I I of the transcript,to "Rudorf"The General Counsel didnot join in this motion.The Administrative Law Judge has referred to thenotes which he took during the trial and finds that these notes indicate that,phonetically at least, when testifying Spencer referred to a "Rudolph."Conse-quently, in view of this fact, and the nonconcurrence of all parties in theRespondent's proposed change, the aforesaid motion is denied. VERSATUBE CORPORATION463acknowledges that there is a"Mr. Rudorf"at the plant whois a member of the VEA,but states that the aforesaid Ru-dorf is not an officer of theVEA and,therefore,not author-ized to accept service of process.The Respondent's argumentthat the VEAis a necessaryparty is based on the ground that the latter is a signatory tothe collective-bargaining contract that would be set aside ifthe General Counsel's complaint is sustained.This conten-tion of the Respondent would have merit if the VEA was anindependent organization.Consolidated Edison Co.v.N.L.R.B., supra,on which the Respondent so heavily relies, in-volved an admittedly independent union which the Boardhad found was illegally assisted by the respondent. TheSupreme Court held,inter alia,that the Act gave the Boardno authority to invalidate a contract with an independentlabor organization unless the latter had been joined as aparty.Consolidated Edison,supraat pp. 232-235.In a subse-quent decision,the Court considered the question as towhether the Board had authority to order an employer notto enforce contracts with its employees,found to have beenprocured in violation of the Act, in the absence of the em-ployees themselves as parties.National LicoriceCo. v. N.L.R.B., 309 U.S. 350.In answering that question in the affir-mative the Court distinguishedConsolidated Edisonandheld that the Board"asserts a public right vested in it as apublic body"(National Licoriceat p. 364)and that, in sodoing,it is bound by considerations different from thosewhich apply in the private litigation of rights arising out ofa contract.The Courtaffirmed the power of the Board toorder the employer there involved to refrain from enforcingthe provisions of the unlawful contracts with its employees,even though the latter were not made parties to the originalaction.National Licorice supraat pp. 366-367.As found earlier in this Decision,the VEAisnot anindependent labor organization such as was involved inConsolidated Edison.Instead, as has been found above, it isan organization which the Respondent has illegally domi-nated and assisted and it is entirely a creature of the Re-spondent.In the light of the foregoing,I conclude that theVEA isnot, and was never,a necessary party to this pro-ceeding.14CONCLUSIONS OF LAW1.The Respondentisengaged in commerce and theUAW and the VEA are labororganizations,allwithin themeaning ofthe Act.2.By dominating and interfering with the administrationof the VEAand contributing financial and othersupport toit, the Respondent has engaged,and is engaging,in unfairlabor practices within the meaning of Section 8(a)(2) and (1)of the Act.3.By interferingwith,restraining,and coercing its em-ployees in the exerciseof the rightsguaranteed in Section7 of the Act, theRespondent has engaged, and engaging, in14 SeeN L R.B.v PennsylvaniaGreyhound Lines,303 U.S. 261, 271. As theorder did not run against the Association it is not entitled to notice andhearing.Its presence was not necessary in order to enable the Board todetermine whether Respondents had violated the statute or to make anappropriate order against themunfair labor practiceswithin themeaning of Section 8(a)(1)of the Act.4.The aforesaid unfair laborpractices are unfair laborpractices affecting commercewithin themeaning of Section2(6) and (7) of the Act.5.The General Counsel did not prove by a preponder-ance of the evidencethat the Respondentviolated Section8(a)(1) by any conduct other than as specifically foundherein.15THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, it will be recommended that it beordered to cease and desist therefrom and to take certainaffirmative action in order to effectuate the policies of theAct.Having found that the Respondent has violated Section8(a)(1) and(2) by, contributing financial and other supportto the VEA, has interfered with the administration of theaffairs of the VEA, and has dominated the VEA thus ren-dering the VEA incapable of truly representing the employ-ees as abona fide collective-bargaining representative ofany of the Respondent's employees, it will be recommendedthat it be ordered to cease and desist from so assisting andinterfering, that it withdraw and withhold recognition fromthe VEA as representative of any of its employees, that itcompletely disestablish the VEA as the collective-bargain-ing representative of any of its employees, that it ceasegiving effect to any agreements with the VEA,16 and that itreimburse all employees covered by the contract with theVEA for all dues checked off from theirwages and trans-mitted to the VEA for the period 6 months prior to the filingof the charge.N.L.R.B. v. Newport News Shipbuilding & DryDock Co.,308 U.S. 241, 250;N.L.R.B. v. Southern BellTelephone and Telegraph Company,319 U.S. 50, 60;VirginiaElectric and Power Company v. N.L.R.B.,319 U.S. 533, 542-544;N.L.R.B. v. Tappan Stove Company,174 F.2d 1007,1013-14 (C.A. 6).As the unfair labor practices committed by theRespon-dent are of a character striking at the root of employeerights safeguarded by the Act, it will be recommended thatitbe ordered to cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of the Act.St. Joseph Lead Company.171 NLRB 541, fn. 1.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of the15E.g., The General Counsel offered no evidence to substantiateallega-tions in the complaint(1) that Foreman Bolton threatened employees withmore onerous work tasks,plant shutdown,and termination if the UAWbecame their collective-bargaining agent;(2) that Foremen Allgood andBates threatened employees that the Respondent would withhold wage in-creases if the UAW organized the employees; (3) that on about April 11,1972, Plant Manager Mahs promised employees that the Respondent wouldevaluate jobs,grant raises, and improve the agreement between the VEA andthe Respondent in order to dissuade employees from adherence to the UAW;and (4) that on about March 6, 1972, Foremen Rupe and Allgood threatenedemployees with loss of wages increases in the event the UAW became theirmajority representative.r6Nothing in this recommendation shall be construed to require Respon-dent to vary wages, hours, seniority, or other substantive features of itsemployees'working conditionswhich may havebeen established pursuantto anyprior agreements or understandings. 464DECISIONSOF NATIONALLABOR RELATIONS BOARDAct, I herebyissue the following recommended:ORDER 17The Respondent,Versatube Corporation,itsofficers,agents, successors,and assigns shall1.Cease and desist from:(a)Dominating or interfering with the administration of,or contributing financial or other supportot, the VEA orany successor thereto.(b)Recognizingthe VEA,or any successor thereto, asthe representativeof any ofits employees for the purposeof bargaining collectively concerning wages,hours, andworking conditions.(c)Giving effect to the current collective-bargaining con-tract between the Respondentacid the VEA, or any otheragreement or arrangement in effect betweenit and the VEAwith respect to conditions of employment;provided, thatnothing herein shall be construed as requiring the Respon-dent to varywages, hours, seniority,or other substantivefeatures of its employees'working conditionswhich mayhave been established.(d) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their right to self-organization,to form,join,or assist any labor organization,to bargaincollectivelythrough representatives of their ownchoosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,or to refrain from any and all such activities.2.Take thefollowing affirmativeaction whichis neces-sary to effectuate the policiesof the Act:(a)Withdraw and withhold recognition from, and com-pletely disestablish, the VEAas the representativeof any ofits employees for the purpose of dealing with it in respectto grievances,labor disputes,wages,rates of pay,hours ofemployment,or other conditions of employment.(b)Reimburse all employeescovered bythe contract be-tween the Respondentand the VEAfor all dues checked offfrom their wages and transmittedto the VEAsince Novem-ber 6, 1971.(c)Post at its plant inTroy,Michigan,copies of theattached notice marked"Appendix."IsCopies of the noticeon forms providedby theRegional Director for Region 7,after being duly signedby an authorizedrepresentative ofthe Respondent,shall be postedby theRespondent immedi-ately upon receipt thereof and be maintainedby it for 60consecutivedaysthereafter in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shallbe taken bythe Respondent toinsure that said notices are not altered,defaced,or coveredby any othermaterial.DatedBy(d)Notifythe RegionalDirectorfor Region7, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL withdraw and withhold recognition from theVersatube Employees Association, or any successorthereto, as the representative of our employees.WE WILL completely disestablish the Versatube Em-ployees Association as the representative of any of ouremployees for the purpose, in whole or in part, of deal-ing with us in respect to grievances, labor disputes,wages,rates of pay, hours of employment, or otherconditions of work.WE WILL reimburse all employees covered by the con-tract with the Versatube Employees Association for alldues checked off from their wages and transmitted tothe aforesaid Union since November 6, 1971.WE WILL NOT aid, assist, or contribute financial orother support to the Versatube Employees Associationor any successor thereto.WE WILL NOTrecognizethe Versatube Employees As-sociation, or any successor, as the representative of ouremployees.WE WILL NOT give effect to the current collective-bar-gaining contract with the Versatube Employees Associ-ation, or any other agreement or arrangement with theaforesaid Union with respect to conditions of employ-ment.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of theirright to self-organization, to form, ,loin, or assist anylabor organization, to bargain collectively through rep-resentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.VERSATUBE CORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfromthe date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis noticeor compliance with its provisions may be direct-ed to the Board's Office, 500 BookBuilding, 1249 Washing-tonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200.it in the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.i! In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "